Title: To Thomas Jefferson from Simeon Baldwin, 3 December 1792
From: Baldwin, Simeon
To: Jefferson, Thomas



Sir
New Haven Decr. 3d. 1792.

At the request of Mr. Andrew Law, I take the Liberty to inclose to you, a Copy of The Rudiments of Music &c. and of The Musical Magazine &c of which he is the Author, and as such has entered both in my office according to Law. It is Mr. Laws request that you will be pleased to forward to me a Certificate acknowledging the receipt of them. I have the honor to be with great respect your very Hble Servt.

Simeon Baldwin Clk of the Distt. of Connecticut

